Citation Nr: 1520450	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than January 30, 2009, for the grant of service connection for nonsustained ventricular and supraventricular tachycardia status post automatic implantable cardioverter/defibrillator (AICD) implantation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for a "heart condition" on January 30, 2009, based on which service connection was ultimately granted for nonsustained ventricular and supraventricular tachycardia, status post AICD implantation.

2.  Prior to January 30, 2009, there was no formal claim, informal claim, or written intent to file a claim for any disability, to include nonsustained ventricular and supraventricular tachycardia, status post AICD implantation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 30, 2009, for service connection for nonsustained ventricular and supraventricular tachycardia, status post AICD implantation, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

When, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for the disability or the effective date assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in this situation, VA is not required to provide additional VCAA notice concerning the downstream effective date element of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved, and this has occurred.  In a November 2009 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (201); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran has asserted that he should be awarded an effective date of March 30, 2007, the day he suffered a cardiac arrest which led to hospitalization, surgery, and extended convalescence, as well as his current level of disability.  The Veteran has reported that it was not until he was significantly recovered from the cardiac arrest that he was thinking clearly enough to file a claim for service connection.  

A review of the record shows that the Veteran originally filed a claim of entitlement to service connection for a heart condition on January 30, 2009.  In a July 2009 rating decision, the Veteran was granted entitlement to service connection for nonsustained ventricular and supraventricular tachycardia, status post AICD implantation, evaluated as 100 percent disabling, effective the date of receipt of the January 30, 2009, claim.  Further, the Board notes that the record establishes that the Veteran was, in fact, diagnosed with nonsustained ventricular and supraventricular tachycardia in 1983, while on active service.  Those facts are not in dispute.

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2014).  Here, the Veteran clearly had a diagnosis of nonsustained ventricular and supraventricular tachycardia as early as 1983, while on active service, and suffered from a cardiac arrest in March 2007.  However, he did not file a claim for service connection for that disability until January 2009.  Therefore, the date of receipt of claim is the appropriate effective date.  Significantly, the Board is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).

Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than November 13, 2009, for the grant of service connection for nonsustained ventricular and supraventricular tachycardia status post AICD implantation is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


